David A. Monroe, E-Watch
                                                                   Corporation, E-Watch, Inc.,
                                                                  and The Telesis Group, Inc., /s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                      No. 04-15-00435-CV

 AUGLLE, L.L.C., Wrap It Up, L.L.C., James A. McVey, Jr., Individually, and Valdis Karlis
                            Gravis Krumins, Individually,
                                      Appellants

                                                v.

 David A. MONROE, E-Watch Corporation, E-Watch, Inc., and The Telesis Group, Inc., each
           Individually and as Member of Power Surveillance Corporation, L.L.C.,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-07230
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        Appellants' unopposed motion to suspend the appellate deadlines for a period of sixty
days is granted in part and denied in part. We order that either a motion disposing of this appeal
or appellants' brief is due on October 26, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court